On the court’s own motion, its decision and order, both dated July 14, 1975, are withdrawn and vacated and the following decision is rendered in place thereof: "Order of the Supreme Court, Nassau County, dated November 22, 1974, and the judgment of the same court, entered thereon on November 27, 1974, affirmed, without costs. No opinion. Order of the same court, dated February 5, 1975, which denied the motions of appellants in Actions No. 1 and No. 2 for summary judgment, reversed, on the law, without costs, and the counterclaims and third-party complaint which were the subject of the said motions, are dismissed. The counterclaims and third-party complaint failed to state a cause of action.” Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.